EXHIBIT 10.1




2ND AMENDMENT TO THE 7% NOTES DUE JUNE 30, 2008




The undersigned Holders of the 7% Notes due June 30, 2008 and related
Subscription Agreement and Security Agreement (“Bridge Agreement”) hereby amend
the following terms of the Bridge Agreement as set forth below.  Terms contained
in the Bridge Agreement and the 1st Amendment to the Bridge Agreement that are
not amended by this 2nd Amendment shall remain the same and in full force and
effect.




1.

Section 9.1 of the Note entitled Default – Applejack Art Partner, Inc. The first
sentence of said section shall be deleted and the following sentence inserted.




If the Company does not complete a merger transaction with a private company
approved by the board of directors (“Private Company”), by the Maturity Date
whereby the Private Company owns up to 96% of the surviving entity, the
Conversion Price shall automatically be reduced to the lower of (i) $0.002 or
(ii) the conversion price that would cause the majority holder of the Notes to
own upon conversion the number of shares of common stock of the Company
determined to be 51% of the outstanding Common Stock on a fully-diluted basis
and the remaining holders of the Notes to own a pro rata number of common shares
of common stock of the Company (the “Liquidated Damages Shares”).




2.

Section 5.0(a) of the Note entitled Optional Conversion.  The Conversion Price
(as defined in the Note) shall be lowered from $.08 to the lower of $.045 per
share of common stock or the price per share of common stock (referred to as
“X”) derived from the following equation:




X = .95/Y




X is defined as the price per share of common stock




Y is defined as the reverse split ratio declared by the Company’s Board of
Directors




3.

Section 2.0 of the Note entitled Maturity. The Maturity Date shall be extended
from June 30, 2008 to August 31, 2008.




4.

14(c) Filing.  The Company shall take all steps necessary to finalize and file a
14(c) with the Securities and Exchange Commission upon the receipt of a minimum
of $6,000 in new capital.  New capital includes sale of product, equipment or
additional bridge capital.





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this 2nd  Amendment to the 7% Notes due June 30, 2008 has
been executed and delivered on the date hereof by the duly authorized
representative of the Company and the Holders.




COMPANY:




SILVERGRAPH INTERNATIONAL, INC.







 

By:

/s/ James R. Simpson    

 

Name:

James R. Simpson

 

Title:

Chief Executive Officer

 

Date:

June 30, 2008







HOLDERS:




ANTAEUS CAPITAL PARTNERS, LLC




 

By:

/s/ Cesar Moya

 

Name:

Cesar Moya

 

Title:

Authorized Signatory

 

Date:

June 30, 2008







THOMAS G. SCHUSTER

 

By:

/s/ Thomas G. Schuster

 

Name:

Thomas G. Schuster

 

Date:

June 30, 2008




ROBERT J. NEBORSKY M.D. INC.

COMBINATION RETIREMENT TRUST




 

By:

/s/ Robert J. Neborsky

 

Name:

Robert J. Neborsky

 

Title:

Authorized Signatory

 

Date:

June 30, 2008








2


